DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.

Response to Amendment
The amendment filed 03/08/2021 has been entered and made of record. Claims 3, 10, 17, 18 are cancelled. Claims 1, 2, 5-9, 11-16, 19-23 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1, 2, 5-9, 11-16, 19-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
Reference SMUS (9,451,210 B1) is made of record as teaching a system/method for as communication session between a device of a first user and devices of at least two remote users [abstract]. With reference to Fig. 1B, interface element (146) is assigned to user (102b) and interface element (142) is assigned to user (102a). As shown in Fig. 1B, a notification (148) is displayed on the user interface (140) of user (102b) who is represented as interface element (146). Notification (148) is displayed when it is determined that the gaze direction of user (102a) has been directed to interface element (146) (or (112) of Fig. 1a which is equivalent to interface element (146) of Fig. 1b) [7:4-25]. Smus teaches a gaze interaction module (104a) [Fig. 2] to measure eye positions and head movements of the user (102a) during the communication session. The gaze interaction module (104a) is a software module that is installed on the OS running on the device (104) [8: 19-31]. With reference to Figs. 4a-c, gaze direction is determined using angle thresholds to determine whether a user is selected for communication [11:60-63].
Reference GOMEZ (2013/0241805 A1) is made of record as teaching a wearable computing system that may include a head-mounted display (HMD). The HMD may enable its wearer to observe their real-world surroundings and also view a displayed image, such as a computer-generated image [0021]. By tacking the gaze axis of both eyes, the vergence angle could be determined when the HMD wearer focuses 
Reference FRUEH et al. (2018/0101989 A1) is made of record as teaching a the art of a typical HMD, which is known to produce a stereoscopic image over a field-of-view. It is further known in the art for multiple users to interact with each other in the same 3D scene produced by an immersive VR, AR, or MR system [0002]. As an example, users can interact with each other using 3D video conferencing (said AR/VR system) [0002].
However, the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole. Specifically, the cited prior art fails to disclose or render obvious the limitations: presenting a visual cue of a gaze of the first user of the AR/VR system directed to the second user or an avatar of the second user in the first AR/VR imagery presented to the first user, wherein a vergence of the gaze of the first user at the second user or the avatar of the second user in the first AR/VR imagery has been detected. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
22 March 2021